1       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   STATE OF NEW MEXICO ex rel.
 3   CHILDREN, YOUTH AND
 4   FAMILIES DEPARTMENT and
 5   BERNARDO S. PORRAS,

 6         Petitioners-Appellees,

 7 v.                                                               NO. 29,219

 8 CHERYL A. RYAN,

 9         Respondent-Appellant.

10 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
11 James T. Martin, District Judge

12   New Mexico Human Services Department
13   Child Support Enforcement Division
14   Marianne Lopez, Special Assistant Attorney General
15   Las Cruces, NM

16 for Appellee State of New Mexico

17 Bernardo Porras
18 Las Cruces, NM

19 Pro Se Appellee

20                            MEMORANDUM OPINION

21 VIGIL, Judge.

22         Respondent Cheryl Ryan (Mother) appeals pro se from an order of the district

23 court entered December 19, 2008 in a child custody and support case adopting the
 1 hearing officer’s report and recommendations. [RP 64] We issued a proposed notice

 2 of summary disposition on April 14, 2009 proposing to dismiss for lack of

 3 jurisdiction. Mother filed a memorandum in opposition on May 14, 2009.

 4        On appeal, Mother argues the district court erred by failing to dismiss

 5 petitioner’s suit against her; granting an oral motion for continuance; failing to require

 6 the State to file an amended petition; failing to order interim child support; and failing

 7 to require the hearing officer to follow applicable statutes and guidelines. [MIO 1-3]

 8 In her memorandum in opposition, Mother raises no legal or factual arguments that

 9 were not presented in her docketing statement.

10        At the district court level, the child custody and support proceeding that is the

11 basis for this appeal was continued to determine whether jurisdiction over the case

12 properly lies in Arizona or New Mexico. [RP 64] Jurisdiction over a proceeding is

13 a threshold matter that must be resolved in order for the district court to rule on the

14 underlying issues. Lucero v. Pino, 1997-NMCA-089, ¶ 24, 124 N.M. 28, 946 P.2d

15 232. Because neither the issue of jurisdiction nor the underlying matters have been

16 resolved at the district court level, this Court lacks jurisdiction to review Mother’s

17 arguments on appeal. We have jurisdiction only over final orders. See Khalsa v.

18 Levinson, 1998-NMCA-110, ¶ 12, 125 N.M. 680, 964 P.2d 844. An order is not final

19 “unless all issues of law and fact have been determined and the case disposed of by

                                               2
1 the trial court to the fullest extent possible.” Kelly Inn No. 102, Inc. v. Kapnison, 113

2 N.M. 231, 236, 824 P.2d 1033, 1038 (1992).

3        For the foregoing reasons, and the reasons discussed in the proposed notice of

4 summary disposition, we dismiss the appeal for lack of jurisdiction.

5        IT IS SO ORDERED.

6
7                                          MICHAEL E. VIGIL, Judge

8 WE CONCUR:


 9
10 MICHAEL D. BUSTAMANTE, Judge


11
12 LINDA M. VANZI, Judge




                                              3